DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maruo et al (US# 2018/0245573).
	Maruo et al disclose all the limitations of the instant claims including; a housing block 8 on which a pump 3 configured to be actuated by an electronically actuable motor 20 and an electronically actuable valve 21 are arranged and are in contact with one another in a pressure medium-conducting manner; an electronic control unit 90 configured to actuate the motor and the valve, the control unit fitted with a control unit housing 901 having a unit flange that projects outwardly from an outer surface of the control unit housing in a first direction; and that interacts with the unit flange so as to fasten the control unit to the housing block, the housing flange projecting outwardly from an outer side surface of the housing block in the first direction.

    PNG
    media_image1.png
    873
    864
    media_image1.png
    Greyscale


Regarding claim 2, the housing flange is formed on an attachment (integrally formed) configured to be arranged on the circumferential side of the housing block.

Regarding claim 5, a fastening member received in each of the unit flange and the housing flange so as to fixedly connect the control unit to the housing block.  See annotated figure above.

	Regarding claim 7, one of the unit flange and the housing flange includes a through-hole 857 and the other of the unit flange and the housing flange has a threaded hole.   [0066]
	Regarding claim 8, the unit flange is formed with a threaded hole on the control unit housing.  [0066]
	Regarding claim 9, the pressure medium assembly is configured to provide and regulate pressure in a braking circuit of a slip-controllable braking system of a motor vehicle.  [0041]
	Regarding claim 12, the electronically actuable motor 202 defines an axial direction, and the fastening member b2 extends in the axial direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruo et al (US# 2018/0245573) in view of Heise (US# 2015/0274138).
Maruo et al disclose all the limitations of the instant claims with exception to the screw having
a self-tapping thread. Heise discloses a similar device and further teaches use of a screw having self-tapping thread [0029]. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use a self-tapping thread, as taught by Heise, for the screw of Maruo et al to simplify manufacture by eliminating thread forming tooling.


Allowable Subject Matter
Claims 3-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK